DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 19, 21-28 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1 and 19:
T is defined as the maximum quantity of checks that allowed to be performed by using the check bit, but is an unspecified and unknown value in the claim.   FAR is a maximum false alarm rate of a single check performed by the check bit, but is also an unspecified and unknown value in the claim.  The logarithmic function log2 is a function that maps input values ranging from zero to infinity to output values ranging from negative infinity to infinity. The statement J ≥log2(T/FAR) can be translated to J is larger 

In addition, J(T) can take on any value between minus infinity and positive infinity since J(1) and T are unspecified and unknown values and since log2 can take on any value from negative infinity to positive infinity.

For the purpose of advancing prosecution, the Examiner assumes that the quantity of check bits can be any number.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 39 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 02/23/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “Independent claims 19 and 39 recite features… “, and this statement indicates that the invention is different from what is defined in the claim(s) because the Applicant has written claim 39 in dependent form depending from claim 1.

The Applicant should either cancel claim 39 or rewrite the claim 39 in independent form including all the limitations of claim 1.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.

The Applicant contends that the formulas/equations in independent claims 1 and 19 distinguish the Applicant’s invention from the prior art of record.

The Examiner disagrees and asserts that the two limitations comprising formulas are directed to a quantity of check bits; however, the formulas failed to add any constraint to the quantity of check bits or limit the quantity of check bits in any fashion for the following reasons:
T is defined as the maximum quantity of checks that allowed to be performed by using the check bit, but is an unspecified and unknown value in the claim.   FAR is a maximum false alarm rate of a single check performed by the check bit, but is also an unspecified and unknown value in the claim.  The logarithmic function log2 is a function that maps input values ranging from zero to infinity to output values ranging from negative infinity to infinity. The statement J ≥log2(T/FAR) can be translated to J is larger than some value between minus infinity and positive infinity.  Since mathematically infinity is undefined, this claim is indefinite.  
In addition, J(T) can take on any value between minus infinity and positive infinity since J(1) and T are unspecified and unknown values and since log2 can take on any value from negative infinity to positive infinity.

For the purpose of advancing prosecution, the Examiner assumes that the quantity of check bits can be any number.

Election/Restrictions
Claims 10-18, 29-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/17/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1, 3, 5-7, 19, 21, 23-25, 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG; Hongsil et al. (US 20140169388 A1, hereafter referred to as JEONG), Pisek; Eran et al. ( US 20080065959 A1, hereafter referred to as Pisek) and Vardy; Alexander et al. (US 20140019820 A1, hereafter referred to Vardy).

Rejection of claims 1, 19, 20, 28 and 39:
JEONG teaches An information transmission apparatus (paragraphs [0051]-[0053] on page 3 of JEONG clearly suggests An information transmission apparatus), comprising: at least one processor, the at least one processor configured to encode a to-be-encoded sequence based on preset parameters to obtain an encoded sequence, wherein the preset parameters comprise a quantity of check bits, and positions of the check bits, wherein a length of the to-be-encoded sequence is K, and wherein K is an integer greater than 0 (Figures 4A & 4B and paragraphs [0051]-[0053] & [0110] on pages 3 and 6-7 in JEONG teaches at least one processor, the at least one processor configured to CRC encode a to-be-Polar-encoded sequence 410 based on preset parameters to obtain a CRC encoded sequence, wherein the preset parameters comprise a quantity of CRC check bits, and positions of the CRC check bits at the end of packets and blocks, wherein a length of the to-be-Polar-encoded sequence is K, and wherein K is an integer greater than 0); and a transmitter, the transmitter configured to send the encoded sequence to a receiving device (paragraphs [0051]-[0053] on page 3 of JEONG clearly suggests a transmitter, the transmitter configured to send the encoded sequence to a receiving device).
T is defined as the maximum quantity of checks that allowed to be performed by using the check bit, but is an unspecified and unknown value in the claim.   FAR is a maximum false alarm rate of a single check performed by the check bit, but is also an unspecified and unknown value in the claim.  The logarithmic function log2 is a function that maps input values ranging from zero to infinity to output values ranging from negative infinity to infinity. The statement J ≥log2(T/FAR) can be translated to J is larger than some value between minus infinity and positive infinity.  Since mathematically infinity is undefined, this claim is indefinite.  

In addition, J(T) can take on any value between minus infinity and positive infinity since J(1) and T are unspecified and unknown values and since log2 can take on any value from negative infinity to positive infinity.

For the purpose of advancing prosecution, the Examiner assumes that the quantity of check bits can be any number.

However, JEONG is silent as to any mechanism for generating CRC, such as check equations/polynomials.

Pisek, in an analogous art, teaches generating CRC values, using check equations/polynomials (see claims 1-5 on page 3 of Pisek).


JEONG clearly suggests a quantity of check bits.

However, JEONG and Pisek are silent as to a quantity of the check bits determined based on a preconfigured quantity of bits, a list length of a decoder, a code length, and a code rate.

Vardy, in an analogous art, a quantity of check bits determined based on a preconfigured quantity of bits, a list length of a decoder, a code length, and a code rate (paragraphs [0011] & [0017] on pages 1 & 2 of Vardy teaches a quantity of check bits inherently determined based on a preconfigured quantity of bits 2034, a list length L=32 of a decoder, a code length 2048, and a code rate 1/2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG and Pisek with the teachings of Vardy by including use of a quantity of the check bits determined based on a preconfigured quantity of bits, a list length of a decoder, a code length, and a code rate.  This combination would have been obvious to one of ordinary skill in the art, 

Rejection of claims 3 and 21:
Figures 4A & 4B of JEONG teaches wherein a position sequence number of a bit in the to-be-encoded sequence is any integer greater than or equal to 0 and less than K, and wherein the positions of the check bits are: positions of Fp consecutive bits selected starting from a bit whose position sequence number is Nx after the last information bit in ascending order of position sequence numbers of bits in the to-be-encoded sequence, 0 <NX<Fp<K until the end of a.

Rejection of claims 5 and 23:
Figures 4A & 4B of JEONG teaches the positions of the check bits correspond to a position of any last bit in a block of the to-be-encoded sequence; the positions of the CRC check bits correspond to positions of a plurality of bits in the to-be-encoded sequence, wherein positions of at least two of the plurality of bits are non-consecutive in different blocks.

Rejection of claims 6-7 and 24-25:
Paragraph [0031] on page 3 of JEONG teaches lookup table is made of a block of bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112